                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §    CASE NO: 3:19-CR-007-N
                                                 §
MARIO FUENTES-CARRENO                            §

                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
                         CONCERNING PLEA OF GUILTY

        After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea

of Guilty, the Consent of Defendant, and the Report and Recommendation Concerning Plea of Guilty

of the United States Magistrate Judge (“Report”), the undersigned District Judge determines that the

Report of the Magistrate Judge concerning the Plea of Guilty should be accepted. Based upon the

Report of the Magistrate Judge, the court finds that Defendant is fully competent and capable of

entering an informed plea, that he is aware of the nature of the charge and the consequences of the

plea, and that his plea of guilty is a knowing and voluntary plea, supported by an independent basis

in fact, containing each of the essential elements of the offense. Accordingly, the court accepts the

plea of guilty entered by Defendant Mario Fuentes-Carreno on March 14, 2019, and he is hereby

adjudged guilty of the offense charged in Count One of the Indictment, which is a violation of 8

U.S.C. § 1326(a), Illegal Reentry after Removal from the United States. Sentence will be imposed

in accordance with the court’s order setting expedited sentencing.




Order Accepting Report – Page 1
        SIGNED March 26, 2019.



                                  _________________________________
                                  David C. Godbey
                                  United States District Judge




Order Accepting Report – Page 2
